Title: From George Washington to Thomas Ridout, 20 August 1785
From: Washington, George
To: Ridout, Thomas



Sir,
Mount Vernon 20th Augt 1785.

By the return of the Brig I was favored with your letter of the 1st of May, with several Cases of wine, & a box of sundries which came to hand in good order, & I presume are of good quality; as the wine which you sent to others, is, I am informed, much esteemed—my own I have not tasted. I am obliged to you for sending these things—the amount shall be paid to Colo. Geo:Fitzgerald in a short time.
For your care of the enclosed letters, I will thank you: the one under a blank cover I shall be obliged to you for giving the proper address of the Father of Baron de Montesquieu; from whom I received a letter—but under such a signature as leaves

me at a loss how to direct my answer to him. If my letter to the Baron is like to subserve the purpose for which it was intended, it will give me pleasure.
The small packages which the Marqs de la Fayette intended to send by your Brig, must, I presume, have miscarried between Paris and Bourdeaux, as his letters to me speak positively as to their being sent from the former place. I am &c. &c.

G: Washington

